Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Group I, Claims 1-3, drawn to a camera adapted to generate one or more digital images of one or more disparate shaped components placed within a field of view; a processor configured to compare data associated with the one or more digital images generated by the camera to stored data associated with one or more digital images of a plurality of target components to be included in the collection and to identify at least one of the target components if the data associated with the one or more digital images generated by the camera correspond to the stored data associated with a predetermined target component, classified in class G06K9/6201.
II. Group II, Claims 4-18, drawn to identify at least one of a plurality of disparate shaped components, sort the disparate-shaped components and compare component images of the identified components to a requisition list, and selectively place the identified components corresponding to the requisition list in a specific receptacle, classified in class G16H40/20.
Inventions Group I and Group II and Group III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination Group II has separate utility such as “identify at least one of a plurality of disparate shaped components, sort the disparate-shaped components and selectively place the identified components corresponding to the requisition list in a specific receptacle”.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action independent or distinct for the reasons given above and there would be serious search and examination burden if restriction were not required because one or more of the following reasons apply:
 i. The inventions have acquired a separate status in the art in view of their different classification. 
ii. The inventions have acquired a separate status in the art due to their recognized divergent subject matter. 
iii. The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
iv. The prior art applicable to one invention would not likely be applicable to another invention.

Applicant is advised that the reply to this requirement to be complete must include (1) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (2) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate with of the claims are readable of the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C 103 (a) of the other invention.




CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Patent Examiner Md Talukder whose telephone number is (571) 270-3222. The examiner can normally be reached on Mon-Th 9:00 am to 5:30 pm.

Information regarding the status of an application may be obtaining from the patent application information retrieval (PAIR) system. Status information for the published applications may be obtained from either private PAIR or public PAIR. Status information for unpublished application is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contract the Electronics Business Center (EBC) at 866-217-9197. If you would like assistance from USPTO customer service representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

							/MD K TALUKDER/Primary Examiner, Art Unit 2648